DETAILED ACTION
This is in response to the applicant’s communication filed on 18 November 2020, wherein:
Claims 1-4 and 6-20 are currently pending; claim 5 is cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 10, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Janda (US 20030125961), in view of Reyes et al. (US 9432808).

Referring to claim 1:
Janda discloses a non-transitory computer-readable medium storing computer-executable instructions that when executed by a processor of a computing device causes the processor to: 

maintain a data structure mapping user identifiers of users to beacon identifiers of beacon devices associated with rental items being rented by corresponding users (Janda [0041] ...access controller 107 may allow the customer to leave first secured area 102 with the incorrect equipment and may store, either locally or in computer 120, a list of the equipment removed by the customer. Computer 120 may also store information about the identity and/or status of equipment 116[0041]); 

control a wireless receiver of the computing device to listen for beacon signals transmitted by the beacon devices associated with the rental items (Janda [0031] Sensor 108 may include any type of sensor for gathering information, such as, for example, a radio frequency identification (RFID) tag, bar code reader, or a GPS-based sensor. The information gathered may include the identity of equipment 116, information about the status of equipment 116, and/or information about goods for purchase. Sensor 108 may send the information gathered to receiver 118 using a wireless local area network...[0031]); and 

in response to receiving, by the wireless receiver, a beacon signal from a beacon device associated with a rental item (Janda [0033] Equipment 116 and/or goods for purchase may include RFID tags, bar codes, or other information tags. For example, equipment 116 may include an RFID tag that, when scanned by sensor 108, provides information relating to the identification of equipment 116 and/or information relating to the status of equipment 116[0033]): 

query, using the beacon identifier, the data structure to determine whether the beacon identifier is mapped within the data structure to a user identifier (Janda [0040][0041] Sensor 108 may detect that the customer is attempting to remove equipment 116 from first secured area 102, for example, via an RFID tag on equipment 116 (step 222). Sensor 108 may communicate this information to computer 120 via receiver 118. Computer 120 may compare the equipment detected by sensor 108 to the equipment listed on the information associated with rental agreement corresponding to the customer identification (step 224)[0040]); and 

in response to the beacon identifier not being mapped within the data structure: identify a current user identifier of a user requesting rental of the rental item; create an entry within the data structure to map the current user identifier with the beacon identifier to indicate that the rental item is assigned to and rented by the user; and configure the beacon device to set the beacon identifier to a booking identifier to indicate that the user is now renting the rental item (Janda [0043]-[0048] Using the identification information, the customer may enter a secure area (e.g., first secured area 102 or second secured area 104) to pick up equipment for rent and/or purchase. In one embodiment, the customer does not need to notify the rental office prior to his arrival. Once in the secure area, the customer may identify equipment he wishes to rent and/or purchase. When the customer accesses the equipment and leaves the facility, the equipment may be sensed and recorded, for example, by sensor 108[0044] and Once a piece of equipment is reserved, a code may be transmitted to the piece of equipment or to an access controller to prohibit another customer from picking up the reserved piece of equipment[0048]).  

Janda discloses a system for managing rentals (abstract).  Janda does not disclose listen for the beacon signal according to a monitoring mode, wherein the beacon signal is parsed to identify a beacon device type, but not a beacon identifier, of the beacon device while in the monitoring mode; in response to receiving an incoming beacon signal while in the monitoring mode, transition to listening for the beacon signal according to a ranging mode; in response to receiving an incoming beacon signal while in the ranging mode, parse the beacon signal to identify a beacon identifier of the beacon device.

However, Reyes teaches a related system for wireless proximity beacons (abstract).  Reyes teaches listen for the beacon signal according to a monitoring mode, wherein the beacon signal is parsed to identify a beacon device type, but not a beacon identifier, of the beacon device while in the monitoring mode (Reyes 3:2-48 4:15-39 5:46-6:23 where 3:2-48 and 4:15-39 indicate that the beacons communicate by emitting messages including information identifying the beacon, the messages may include alphanumeric identifiers which may be made up of a UUID, a major identifier, and a minor identifier, and the messages may be in particular formats so that the receiving devices can detect the identity of the beacons and where detecting the identity of the beacons requires the receiving devices to analyze the information to determine the identity and where such analysis is parsing the data, since parsing is the process of analyzing a string of symbols and further, 5:46-6:23 indicates that the client/receiving device can operate in a low power, region monitoring mode and when in such a mode, ...detection of the presence of one or more wireless sensor beacons 150(a)-(N) by the client device 110(a) can involve identifying a group of, or an individual, wireless sensor beacons 150(a)-(N). For example, the client device 110(a) can detect the presence of one or more wireless sensor beacons 150(a)-(N) while in region monitoring mode based on receiving information identifying a group of the wireless sensor beacons 150(a)-(N), such as a UUID or major identifier shared by a subset of the wireless sensor beacons 150(a)-150(N)[6:12-21] where the region monitoring mode is the monitoring mode); in response to receiving an incoming beacon signal while in the monitoring mode, transition to listening for the beacon signal according to a ranging mode (Reyes 3:2-48 4:15-39 5:46-7:16 Based on detecting the presence of one or more wireless sensor beacons, a client device can transition from the low-power, region monitoring mode to a ranging mode[6:51-53]); in response to receiving an incoming beacon signal while in the ranging mode, parse the beacon signal to identify a beacon identifier of the beacon device (Reyes 3:2-48 4:15-39 5:46-7:16 While in ranging mode, the client device can identify one or more wireless sensor beacons...[6:54-55]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Janda to incorporate transitioning through various modes as taught by Reyes because this would provide a manner for operating in a low power mode in order to reduce power consumption (Reyes 5:47-56), thus aiding the user by providing a longer battery life.

Referring to claim 3:
Janda discloses wherein the instructions to create the entry comprise instructions to: populate the entry with a rental start time corresponding to a time at which the beacon signal was received (Janda [0040] Sensor 108 may detect that the customer is attempting to remove equipment 116 from first secured area 102, for example, via an RFID tag on equipment 116 (step 222). Sensor 108 may communicate this information to computer 120 via receiver 118. Computer 120 may compare the equipment detected by sensor 108 to the equipment listed on the information associated with rental agreement corresponding to the customer identification (step 224). If the detected equipment matches the equipment listed on the rental agreement (step 226), printer 110 may provide a printed receipt to the customer (step 228) and access controller 107 may allow the customer to leave first secured area 102 with equipment 116 (step 230). The printed receipt may include, for example, customer identity, date, time, and a list of the equipment picked up[0040]).     

Referring to claim 10:
Claim 10 is rejected on the same basis as claim 1, with the following additions:

Janda discloses a computing system, comprising: a processor connected to memory; and a communication module stored on a non-transitory computer readable medium and configured with instructions that when executed by the processor cause the processor to (Janda [0028] ...computer 120...[0028]). 

Referring to claim 13:
Janda discloses wherein the instructions comprise instructions that cause the processor to: perform a verification to authenticate the user for renting the rental item (Janda [0030][0044] The computer may determine and/or verify that the customer should have access to the area and communicate the approval/rejection back to the access controller[0030]).  

Referring to claim 16:
Claim 16 is rejected on the same basis as claim 1.

Claims 2, 4, 6, 11, 12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Janda (US 20030125961), in view of Reyes et al. (US 9432808), and further in view of Ehrman et al. (US 20010037298).

Referring to claim 2:
Janda discloses receive, by the wireless receiver, a second beacon signal from the beacon device (Janda [0055] Using the identification information, the customer may enter a secure area (e.g., first secured area 102 or second secured area 104) to return rental equipment. When the customer returns the equipment, the equipment may be sensed and recorded, for example, by sensor 108[0055]); 

parse the second beacon signal to identify the beacon identifier of the beacon device (Janda [0033] Equipment 116 and/or goods for purchase may include RFID tags, bar codes, or other information tags. For example, equipment 116 may include an RFID tag that, when scanned by sensor 108, provides information relating to the identification of equipment 116 and/or information relating to the status of equipment 116[0033]); 

query, using the beacon identifier, the data structure to determine that the rental item was being rented by the user based upon the data structure comprising the entry mapping of the current user identifier of the user to the beacon identifier (Janda [0051] Computer 120 may compare the equipment detected by sensor 108 to the equipment listed on the rental agreement corresponding to the customer identification (step 310). If the detected equipment does not match the equipment listed on the rental agreement (step 312), then a flag may be set in the ordering system in computer 120 to indicate an incorrect return (step 314)[0051]);

determine that the rental item is being returned to end the rental of the rental item (Janda [0051]-[0055] where, in [0051], the system detects the equipment that the customer is moving into the first secured area and Printer 110 may provide a printed receipt to the customer (step 320) and access controller 107 may allow the customer to leave first secured area 102 (step 330). The printed receipt may include, for example, customer identity, time, date, and a list of equipment 116 returned or a list of equipment not returned[0053] and When the customer returns the equipment, the equipment may be sensed and recorded, for example, by sensor 108[0055]);

calculate a charge amount for the user renting the rental item (Janda [0046] As an example, a customer may have picked up a machine on June 5th and returned it on June 9th, and picked up another machine on June 14th and returned in on July 20th. Computer 120 may produce an invoice for the month of June containing charges for both rentals, or the June invoice may contain the first rental (i.e., the machine returned on June 14th) and a July invoice may contain the second rental (i.e., the machine returned on July 20th). An invoice may include, for example, a monthly fee, a charge for any equipment and/or goods purchased, an estimated charge for rental of equipment, and/or a charge based on actual usage of equipment (e.g., from information received from the equipment)[0046]).

Janda, as modified by Reyes, discloses a system for managing rentals (abstract).  Janda, as modified by Reyes, does not disclose execute a charge command to charge the charge amount to an account of the user; remove the entry from the data structure to indicate that the rental item is not currently being rented; and configure the beacon device to set the beacon identifier to an identifier of the rental item to indicate that the rental item is available for rent.  

However, Ehrman teaches a similar system for vehicle rental (abstract).  Ehrman teaches execute a charge command to charge the charge amount to an account of the user (Ehrman [0029][0041] The central data base, with all available billing and identification information, processes the charges...[0029]); remove the entry from the data structure to indicate that the rental item is not currently being rented (Ehrman [0029] The central data base, with all available billing and identification information, processes the charges and transmits advice to the transmitter/receiver to remove (or archives for possible future charges resulting from later detected misuse) the correlation between driver and vehicle[0029]); and configure the beacon device to set the beacon identifier to an identifier of the rental item to indicate that the rental item is available for rent (Ehrman [0032] ...the device can be moved from car to car, eliminating the need for unique versions. All that is needed is a reprogramming of the device to reconfigure itself with stored parameters to the specific vehicle to which it is being transferred or attached[0032]).  

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Janda and Reyes to incorporate charging, removing the entry, and configuring the beacon as taught by Ehrman because this would provide a manner for a high level of security upon removal and return of the rental item (Ehrman [0015] thus aiding the user by providing a desired level of security.



Referring to claim 4:
Janda discloses wherein the entry is populated with a rental start time corresponding to a time at which the beacon signal was received (Janda [0040] Sensor 108 may detect that the customer is attempting to remove equipment 116 from first secured area 102, for example, via an RFID tag on equipment 116 (step 222). Sensor 108 may communicate this information to computer 120 via receiver 118. Computer 120 may compare the equipment detected by sensor 108 to the equipment listed on the information associated with rental agreement corresponding to the customer identification (step 224). If the detected equipment matches the equipment listed on the rental agreement (step 226), printer 110 may provide a printed receipt to the customer (step 228) and access controller 107 may allow the customer to leave first secured area 102 with equipment 116 (step 230). The printed receipt may include, for example, customer identity, date, time, and a list of the equipment picked up[0040]), and wherein the instructions to calculate the charge amount comprise instructions to: determine a rental end time corresponding to a time at which the second beacon signal was received (Janda [0053] The printed receipt may include, for example, customer identity, time, date, and a list of equipment 116 returned or a list of equipment not returned. Computer 120 may store information received from sensors 108 and 114, including information about the identity and status of equipment 116[0053]); extract the rental start time from the entry (Janda [0040][0046] where the time of pick up is provided in the customer invoice in [0046] and therefore, must be extracted from the information saved to the computer in [0040]); and calculate the charge amount based upon a rental duration derived from a difference between the rental start time and the rental end time (Janda [0046]-[0048] where the customer is charged based on duration).  



Referring to claim 6:
Janda discloses wherein receiving the beacon signal triggers an exit event to start rental of the rental item and receiving the second beacon signal triggers an entry event to end rental of the rental item (Janda [0044]-[0046][0051][0053] When the customer accesses the equipment and leaves the facility, the equipment may be sensed and recorded, for example, by sensor 108[0044] and Sensor 108 detects the equipment that the customer is moving into first secured area 102, for example, via an RFID tag on equipment 116 (step 308). Sensor 108 may communicate this information to computer 120 via receiver 118. Computer 120 may compare the equipment detected by sensor 108 to the equipment listed on the rental agreement corresponding to the customer identification (step 310)[0051]).     

Referring to claim 11:
Claim 11 is rejected on the same basis as claim 2.

Referring to claim 12:
Janda, as modified by Reyes and Ehrman, discloses wherein the instructions comprise instructions that cause the processor to: in response to determining that the rental item is being returned to end the rental, configure the beacon device to reset the beacon identifier from the booking identifier to the identifier of the rental item (Ehrman [0029][0032] The central data base, with all available billing and identification information, processes the charges and transmits advice to the transmitter/receiver to remove (or archives for possible future charges resulting from later detected misuse) the correlation between driver and vehicle[0029] where the beacon removes the correlation between driver and vehicle, thereby resetting the beacon identifier).  


Referring to claim 15:
Janda discloses wherein the instructions comprise instructions that cause the processor to:    in response to authenticating the user: create the booking identifier to indicate that the user is now renting the rental item (Janda [0038]-[0040] where the user is verified in [0038] via the access controller and the user is then allowed to exit with the equipment in [0040] and the equipment is listed on the rental agreement).

Janda, as modified by Reyes, discloses a system for managing rentals (abstract).  Janda, as modified by Reyes, does not disclose dynamically configure the beacon device to set the beacon identifier from an identifier of the rental item to the booking identifier.  

However, Ehrman teaches a similar system for vehicle rental (abstract).  Ehrman teaches dynamically configure the beacon device to set the beacon identifier from an identifier of the rental item to the booking identifier (Erhman [0040] ...device 14 transmits a valid activation with vehicle and customer information to a check-out gate....[0040]).  

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Janda and Reyes to incorporate configuring the beacon as taught by Ehrman because this would provide a manner for a high level of security upon removal and return of the rental item (Ehrman [0015] thus aiding the user by providing a desired level of security.

Referring to claim 17:
Claim 17 is rejected on the same basis as claim 2.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Janda (US 20030125961), in view of Reyes et al. (US 9432808), and further in view of Kelly et al. (US 20180122022).

Referring to claim 7:
Janda, as modified by Reyes, discloses a system for managing rentals using sensors and equipment identifiers (Janda abstract and [0012]).  Janda, as modified by Reyes, does not disclose wherein the instructions comprise instructions to: in response to identifying the current user identifier of the user requesting rental of the rental item, transmitting a command to a store controller to transport the rental item from a storage location to a rental pickup location.  

However, Kelly teaches a similar system for the automated provision of goods (abstract).  Kelly teaches wherein the instructions comprise instructions to: in response to identifying the current user identifier of the user requesting rental of the rental item, transmitting a command to a store controller to transport the rental item from a storage location to a rental pickup location (Kelly [0055]-[0058] When the customer is ready to pick-up their order, either inside or outside, the customer will scan their unique identifier or barcode at the pick-up point, the mechanism will match the user provided barcode or identifier to the order, and then proceed to automatically dispense the carrier, box, or bin to the customer for order pick-up[0056] where the item is transported when it is dispensed for pick-up).  

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Janda and Reyes to incorporate transmitting a command to transport the item as taught by Kelly because this would provide a manner for providing the customer’s item to the customer when they are ready to pick-up their order (Kelly [0056]) thus aiding the user by allowing them to pick up their order.

Referring to claim 14:
Janda, as modified by Reyes, discloses a system for managing rentals using sensors and equipment identifiers (Janda abstract and [0012]).  Janda, as modified by Reyes, does not disclose wherein the instructions comprise instructions that cause the processor to: perform at least one of a facial recognition verification, a voice recognition verification, a fingerprint recognition verification, or a biometric recognition verification to authenticate the user for renting the rental item.

However, Kelly teaches a similar system for the automated provision of goods (abstract).  Kelly teaches wherein the instructions comprise instructions that cause the processor to: perform at least one of a facial recognition verification, a voice recognition verification, a fingerprint recognition verification, or a biometric recognition verification to authenticate the user for renting the rental item (Kelly [0108][0143] ...license plate scan may be supplemented with biometric data of the occupants...[0108] and The kiosk may have numerous forms of security to provide validation of such a transaction such as facial recognition, finger print scanning and the like[0143]).  

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Janda and Reyes to incorporate verifying the user as taught by Kelly because this would provide a manner for providing security for the transaction (Kelly [0143]) thus aiding the user by increasing security.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Janda (US 20030125961), in view of Reyes et al. (US 9432808), and further in view of Ansermet et al. (US 20150382150).

Referring to claim 8:
Janda discloses wherein the beacon identifier comprises an identifier of the rental item (Janda [0033] For example, equipment 116 may include an RFID tag that, when scanned by sensor 108, provides information relating to the identification of equipment 116 and/or information relating to the status of equipment 116[0033]).

Janda, as modified by Reyes, discloses a system for managing rentals using sensors and equipment identifiers (abstract and [0012]).  Janda, as modified by Reyes, does not disclose wherein the beacon device comprises a Bluetooth beacon sticker attached to the rental item.

However, Ansermet teaches a system for managing beacons (abstract).  Ansermet teaches wherein the beacon device comprises a Bluetooth beacon sticker attached to the rental item (Ansermet [0018][0020] where the device may be a sticker as stated in [0018] and is a Bluetooth beacon as stated in [0020]).  

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Janda and Reyes to incorporate Bluetooth stickers as taught by Ansermet because this would provide a manner for attaching the device (Ansermet [0018]) thus aiding the user ensuring the device is not lost.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Janda (US 20030125961), in view of Reyes et al. (US 9432808), and further in view of Price et al. (US 8526884).

Referring to claim 9:
Janda discloses wherein the user interface is populated with customer information of the user, rental item information of the rental item, and an indication as to whether the rental item is currently rented or available for rent (Janda [0045]-[0047] When the equipment is sensed and/or recorded, information associated with a rental/purchase agreement may be collected. For example, status information about the equipment, e.g., service hour meter information, health information, etc., may be collected. Using the collected information, the rental/purchase agreement may be created, for example, by computer 120, and provided to the customer, for example, by printer 110. Alternatively, a rental/purchase agreement may be generated later and sent to the customer, for example, by mail or electronically[0045] where the rental/purchase agreement is customer information of the user and For example, rental equipment business system 100 may include a web site or catalog listing all pieces of equipment available for rent/purchase. A customer may access the web site or catalog to determine if the needed equipment is available...[0047]).  

Janda, as modified by Reyes, discloses a system for managing rentals using sensors and equipment identifiers (Janda abstract and [0012]).  Janda, as modified by Reyes, does not disclose in response to receiving the first beacon signal, rendering a user interface on the computing device.

However, Price teaches a similar system for using beacons for communicating information (abstract).  Price teaches in response to receiving the first beacon signal, rendering a user interface on the computing device (Price 3:63-4:26 If the beacon includes an identifier for a type of device, for example, the wakeup decision logic can send a request to an appropriate system or application processor 212 to attempt to determine the type(s) of functionality that should be activated on the device. For example, if the other device sending the beacon is a portable gaming device, the computing device 200 might launch a particular gaming application in addition to establishing communications over an appropriate channel. An applications and/or wakeup processor can also cause various other device subsystems to activate, such as to activate a display screen of the device, activate an infrared transceiver for gesture or motion control, etc.[4:14-4:26]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Janda and Reyes to incorporate rendering a user interface in response to receiving a beacon signal as taught by Price because this would provide a manner for establishing communications (Price 3:63-4:26) thus aiding the user by providing desired information.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Janda (US 20030125961), in view of Reyes et al. (US 9432808), in view of Ehrman et al. (US 20010037298), and further in view of Berger et al. (US 20100145865).

Referring to claim 18:
Janda discloses calculating the charge amount based upon the amount of time the rental item was being operated (Janda [0046] An invoice may include...a charge based on actual usage of equipment (e.g., from information received from the equipment)[0046]).  

Janda, as modified by Reyes and Ehrman, discloses a system for managing rentals using sensors and equipment identifiers (abstract and [0012]).  Janda, as modified by Reyes and Ehrman, does not disclose parsing the second beacon signal to extract motion sensor data collected during rental of the rental item; evaluating the motion sensor data to determine an amount of time the rental item was being operated, wherein the rental item is determined to be in operation when values of the motion sensor data exceed a threshold indicative of operational movement of the rental item.

However, Berger teaches a similar system for managing rental equipment (abstract).  Berger teaches
parsing the second beacon signal to extract motion sensor data collected during rental of the rental item; evaluating the motion sensor data to determine an amount of time the rental item was being operated, wherein the rental item is determined to be in operation when values of the motion sensor data exceed a threshold indicative of operational movement of the rental item (Berger [0060][0107] [0109][0110][0117] Accordingly, depending upon the use of the RSN, the RSN may be capable of detecting motion, vibration, and shock, and sensing whether motion, vibration, or shock exceeds certain preset conditions, using an appropriate sensor[0107] and Each RSN is capable of storing/recording/buffering sensor-derived data and communicating such data over a radio network to one or more asset management applications[0109] and The RSN is configured to store event data of defined events and activities in its memory. Defined events include, for example: the commencement of motion per a set threshold...The RSN also is capable of timing the duration of activities...[0117]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Janda, Reyes, and Ehrman to incorporate collecting data as taught by Berger because this would provide a manner for tracking and monitoring equipment (Berger [0048]) thus aiding the user by providing desired information.

Referring to claim 19:
Janda discloses calculating the charge amount based upon the amount of time the rental item was being operated (Janda [0046] An invoice may include...a charge based on actual usage of equipment (e.g., from information received from the equipment)[0046]).  

Janda, as modified by Reyes and Ehrman, discloses a system for managing rentals using sensors and equipment identifiers (abstract and [0012]).  Janda, as modified by Reyes and Ehrman, does not disclose parsing the second beacon signal to extract temperature sensor data collected during rental of the rental item; evaluating the temperature sensor data to determine an amount of time the rental item was being operated, wherein the rental item is determined to be in operation when values of the temperature sensor data exceed a threshold indicative of operational temperatures of the rental item.  

However, Berger teaches a similar system for managing rental equipment (abstract).  Berger teaches parsing the second beacon signal to extract temperature sensor data collected during rental of the rental item; evaluating the temperature sensor data to determine an amount of time the rental item was being operated, wherein the rental item is determined to be in operation when values of the temperature sensor data exceed a threshold indicative of operational temperatures of the rental item (Berger [0060][0107][0109][0110][0117] ...the data communicated from one of the RSNs may include runtime data pertaining to one of the items of the construction equipment associated with the particular one of the RSNs, whereby the rental company determines whether contract limits on use of the rental equipment have been exceeded[0060] and With other appropriate sensors, RSNs may be capable of detecting, for example, temperature...[0107] and Each RSN is capable of storing/recording/buffering sensor-derived data and communicating such data over a radio network to one or more asset management applications. Moreover, using the chronometric component, each RSN preferably appends date/time stamps to such recorded data...[0109] and The RSN is capable of being assigned user application-level behavioral states, such as, for example, via a gateway, and these states affect how the RSN behaves, e.g., with respect to subsequent inputs. For example, if the RSN is attached to an asset that is not scheduled to move, then the RSN is sent a message that changes the RSN's behavioral state such that it reports movement. Alternatively, if the RSN is attached to an asset that is expected to move within a particular period of time, then the RSN is sent a message that changes the RSN's behavioral state such that it reports if movement does not occur within such period of time. The RSN is also capable of self-assuming such states, based on known or sensed conditions such as, for example, time of day and day of week[0110] where the states may be programmed to change based on temperature, as RSNs may detect temperature and The RSN is configured to store event data of defined events and activities in its memory. Defined events include, for example: the commencement of motion per a set threshold...The RSN also is capable of timing the duration of activities...[0117]).  

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Janda, Reyes, and Ehrman to incorporate collecting data as taught by Berger because this would provide a manner for tracking and monitoring equipment (Berger [0048]) thus aiding the user by providing desired information.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Janda (US 20030125961), in view of Reyes et al. (US 9432808), and further in view of Berger et al. (US 20100145865).



Referring to claim 20:
Janda discloses calculating the charge amount based upon the amount of time the rental item was being operated (Janda [0046] An invoice may include...a charge based on actual usage of equipment (e.g., from information received from the equipment)[0046]).  

Janda, as modified by Reyes, discloses a system for managing rentals using sensors and equipment identifiers (abstract and [0012]).  Janda, as modified by Reyes, does not disclose parsing the second beacon signal to extract sensor data collected during rental of the rental item; evaluating the sensor data to determine an amount of time the rental item was being operated, wherein the rental item is determined to be in operation when values of the sensor data exceed a threshold indicative of operation of the rental item.

However, Berger teaches a similar system for managing rental equipment (abstract).  Berger teaches parsing the second beacon signal to extract sensor data collected during rental of the rental item; evaluating the sensor data to determine an amount of time the rental item was being operated, wherein the rental item is determined to be in operation when values of the sensor data exceed a threshold indicative of operation of the rental item (Berger [0060][0107] [0109][0110][0117] Accordingly, depending upon the use of the RSN, the RSN may be capable of detecting motion, vibration, and shock, and sensing whether motion, vibration, or shock exceeds certain preset conditions, using an appropriate sensor[0107] and Each RSN is capable of storing/recording/buffering sensor-derived data and communicating such data over a radio network to one or more asset management applications[0109] and The RSN is configured to store event data of defined events and activities in its memory. Defined events include, for example: the commencement of motion per a set threshold...The RSN also is capable of timing the duration of activities...[0117]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Janda and Reyes to incorporate collecting data as taught by Berger because this would provide a manner for tracking and monitoring equipment (Berger [0048]) thus aiding the user by providing desired information.

Response to Arguments
Applicant argues that the prior art did not disclose the amended claim limitations.  In light of the amendments (which Examiner notes includes more than just previous claim 5), Examiner performed a new search and provides citations and explanations, above, with reference to new cited art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pavel Kriz, Filip Maly, Tomas Kozel, "Improving Indoor Localization Using Bluetooth Low Energy Beacons", Mobile Information Systems, vol. 2016, Article ID 2083094, 11 pages, 2016. https://doi.org/10.1155/2016/2083094 - describes principles of Bluetooth low energy technology.

Contact
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday: 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARRIE S GILKEY/Primary Examiner, Art Unit 3689